Donnellan, J.
The defendant was indicted on June 15, 1939, charged with the crime of extortion. The indictment contains six counts and charges in substance that the defendant, between February 9, 1937, and May 1, 1938, obtained $3,600 from a group of peddlers known as the Level Fruit Merchants Association by reason of threats to foment strikes and to prevent the loading of their trucks, and that in like manner, and during the same period of time, he obtained the sum of $700 from two other firms.
There is no other defendant mentioned in the indictment, so that although it appears in the affidavit submitted by the district attorney that the defendant is the secretary-treasurer of the Com*399mission Drivers and Chauffeurs Union, a subsidiary of the International Brotherhood of Teamsters, which in turn is an affiliate of the American Federation of Labor, and that his union has a membership of over 7,500, the question of union activities is not involved.
Subdivision 4 of section 749-aa of the Judiciary Law recites: “ Where, upon such application, it appears to the court that by reason of the importance or intricacy of the case, a special jury is required, or that the subject-matter of the indictment or the issue to be tried has been so widely commented upon that the court is satisfied that an ordinary jury cannot without delay and difficulty be obtained to try such issue, or that for any other reason the due, efficient and impartial administration of justice in the particular case would be advanced by the trial of such an issue by a special jury, the court to which the motion is made may make an order directing that such trial be had by a special jury.”
I cannot see that the case comes within the provisions of the statute and see no reason why a fair trial cannot be had with jurors selected from the regular panel. For that reason the motion herein is denied.
Motion for a special panel of jurors is denied.